Citation Nr: 1538192	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  11-07 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to recognition of the Veteran's son, C.M.C., as a helpless child on the basis of permanent incapacity for self-support prior to reaching the age of 18 years.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran had active military service from April 1971 to March 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The claim is now under the jurisdiction of the RO in Nashville, Tennessee.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic file on the "Virtual VA" system and Veterans Benefits Management System (VBMS) to insure a total review of the evidence. 


FINDING OF FACT

The Veteran's son, C.M.C., has been diagnosed with partial complex epilepsy, cerebral injury, spasticity and impaired vision, but has not been shown to have been permanently incapable of self-support by reason of a mental or physical condition prior to attaining the age of 18.


CONCLUSION OF LAW

The criteria to establish recognition of the Veteran's son, C.M.C., as a helpless child for purposes of VA compensation are not met.  38 U.S.C.A. §§ 101(4)(A), 5107 (West 2014); 38 C.F.R. §§ 3.57, 3.356 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in May 2010, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  The Veteran submitted private medical records pertaining to treatment afforded his son, since the age of six.  He has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Because C.M.C. was over 18 years of age at the time of the claim for helpless child benefits, no VA examination is required to determine his eligibility, as his capacity for self-support prior to age 18 is the focus of the claim.  The Board finds that there is sufficient evidence to make a determination in this case, and the appellant is not prejudiced by a decision at this time.

For Veterans that have been awarded 30 percent or more for service-connected disability there is entitlement to additional compensation for dependents.  See 38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  Specific rates are prescribed by statute for one's spouse and children.

Under VA law, a "child" is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after attaining the age of 18 years and until completion of education or training, but not after attaining the age of 23 years, is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1).

To demonstrate "helpless child" status, it must be shown that the child became permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled veterans are not controlling.  

Principal factors for consideration are:

(1)  The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.

(2)  A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.

(3)  It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4)  The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.

38 C.F.R. § 3.356.

The evidence shows that the Veteran's son, C.M.C., was born in January 1990, and thus attained the age of 18 in January 2008.

The Veteran contends that C.M.C. will never be able to perform manual labor, due to physical problems, including an uplifted foot and slow right hand.  It was stated that he required assistance using the bathroom, and was in receipt of therapy.  See November 2010 notice of disagreement.  This therapy reportedly concerned his right-sided arm, leg and shoulder.  See VA Form 21-4138, dated in June 2010.  The record is devoid of any assertions concerning the work history of C.M.C., or his educational background after elementary school.  The Veteran was asked to supply such information as part of a May 2010 letter, but did not.  A letter is of record, dated in September 2010, from the principal of the elementary school C.M.C. attended.  He noted that C.M.C. was a disabled student, without function in one arm and limited ability to walk.  He required a full time assistant in the classroom.  

Private medical records on file include one dated in November 1997, showing that C.M.C. needed physical and occupational therapy due to spasticity, but preferred to do this before or after school.  He was seven years old at this time.  Vision correction was also found to be required in January 1997.  

Other private medical records reveal treatment afforded C.M.C. beginning in 2010, when he was older than 18.  One dated in January 2010 includes diagnoses of partial complex seizures, cerebral injury and spasticity.  Concerning the cerebral injury, the record notes this occurred as a result of an accident when he was about one year old.  Another, dated in May 2010, shows a diagnosis of partial complex epilepsy.  

The Veteran, on his substantive appeal in February 2011, asserted that C.M.C. was handicapped and was physically precluded from would never be able to work.  This was due to his inability to use both hands, as well as due to foot and balance problems.  C.M.C. was also noted to have had night seizures for 20 years, for which he took medication.  

While the Board acknowledges the evidence shows that C.M.C. was treated for the above-discussed physical problems prior to his eighteenth birthday, the evidence does not show he became permanently incapable of self support prior to age eighteen.

Although C.M.C. is shown to have been afforded physical therapy for physical ailments prior to turning eighteen, and required an aide during elementary school, the records do not show that he was precluded from continuing his education, albeit the record does not include records pertaining to his post-elementary school years.  Also, the record does not show, though the Veteran claims that his son is unable to work in a physical-type job, that C.M.C. was permanently incapable of self-support at the date he turned 18 years old.  

Further, C.M.C.'s symptoms, as described in his private treatment records, while dated after he turned 18 years of age, do not suggest a level of severity that would preclude self-support.  While he was noted to suffer from partial complex epilepsy and spasticity, as well as to experience seizures at night, his records do not indicate that his treating doctors or therapists believed him to be incapable of self-support due to his condition.  The Board also notes that while the Veteran was asked, by means of a May 2010 letter, to supply additional specifically-cited evidence that could help establish whether C.M.C. was permanently incapable of self-support prior to his 18th birthday; he did not.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board acknowledges the Veteran's statement that C.M.C. has difficulty functioning in physical-type work settings due to his physical ailments.  However, while the Board is sympathetic to the difficulties the Veteran's son experiences, the Board finds that the current evidentiary record does not support that such difficulties caused C.M.C. to be permanently incapable of self-support prior to attaining the age of 18.  As such, C.M.C. may not be considered a "helpless child" of the Veteran.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3. 57(a)(1), 3.356.


ORDER

Recognition of the Veteran's son, C.M.C. as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18 is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


